UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 3)* iShares Inc. - MCSI Sweden Index Fund (EWD) (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) x Rule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 464286756 13G Page 2 of8 Pages 1 NAME OF REPORTING PERSONS Psagot Investment House Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(See instructions) (a) o (b) o 3 SEC Use Only 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 (*) 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 991,616 (*) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 991,616 (*) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.25% (*) (**) 12 TYPE OF REPORTING PERSON(See instructions) CO (*) The securities reported herein are beneficially owned by portfolio accounts managed by Psagot Securities Ltd., a wholly-owned subsidiary of Psagot Investment House Ltd.Psagot Securities Ltd., operate under independent management and makes its own independent voting and investment decisions.Any economic interest or beneficial ownership in any of the securities covered by this report is held for the benefit of the owners of the portfolio accounts.This Statement shall not be construed as an admission by Psagot Investment House Ltd. or Psagot Securities Ltd., that either is the beneficial owner of any of the securities covered by this Statement, and both of Psagot Investment House Ltd. and Psagot Securities Ltd., disclaim beneficial ownership of any such securities. (**) Based on 10,725,000 shares of common stock outstanding as of December 31, 2014 (as reported on Bloomberg LP). 2 CUSIP No. 464286756 13G Page 3 of8 Pages 1 NAME OF REPORTING PERSONS Psagot Securities Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(See instructions) (a) o (b) o 3 SEC Use Only 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0(*) 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 991,616 (*) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 991,616 (*) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.25% (*) 12 TYPE OF REPORTING PERSON(See instructions) CO (*) Based on 10,725,000 shares of common stock outstanding as of December 31, 2014 (as reported on Bloomberg LP). 3 Item 1. (a) Name of Issuer: iShares Inc. – MCSI Sweden Index Fund (EWD) (b) Address of Issuer's Principal Executive Offices: 400 HowardStreet, San Francisco, CA94105 Item 2. (a) Name of Person Filing: 1. Psagot Investment House Ltd. 2. Psagot Securities Ltd. The securities reported herein are beneficially owned by portfolio accounts managed by Psagot Securities Ltd., a wholly-owned subsidiary of psagot Investment House Ltd. (b) Address of Principal Business Office: Psagot Investment House Ltd. - 14 Ahad Ha’am Street, Tel Aviv 6514211, Israel Psagot Securities Ltd. - 14 Ahad Ha’am Street, Tel Aviv 6514211, Israel (c) Citizenship: Psagot Investment House Ltd. – Israel Psagot Securities Ltd. - Israel (d) Title of Class of Securities: Common Stock (e) CUSIP Number: Item 3. N.A. Item 4. Ownership: (a) Amount beneficially owned: See row 9 of cover page of each reporting person. Psagot Securities Ltd. operates under independent management and make their own independent voting and investment decisions.Any economic interest or beneficial ownership in any of the securities covered by this report is held for the benefit of owners of the portfolio accounts. This Statement shall not be construed as an admission by Psagot Investment House Ltd. or Psagot Securities Ltd. that either is the beneficial owner of any of the securities covered by this Statement, and both of Psagot Investment House Ltd. and Psagot Securities Ltd. disclaim beneficial ownership of any such securities. 4 (b) Percent of class: See row 11 of cover page of each reporting person (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: See row 5 of cover page of each reporting person (ii) Shared power to vote or to direct the vote: See row 6 of cover page of each reporting person and note in Item 4(a) above (iii) Sole power to dispose or to direct the disposition of: See row 7 of cover page of each reporting person (iv) Shared power to dispose or to direct the disposition of: See row 8 of cover page of each reporting person and note in Item 4(a) above 5 Item 5. Ownership of Five Percent or Less of a Class: N.A. Item 6. Ownership of More than Five Percent on Behalf of Another: N.A. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person: N.A. Item 8. Identification and Classification of Members of the Group: N.A. Item 9. Notice of Dissolution of Group: N.A. Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. 6 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 17, 2015 Psagot Investment House Ltd. /s/ Shlomo Pasha ————— By: Shlomo Pasha* Title: Senior Deputy C.E.O. C.F.O /s/ Lilach Geva Harel ————— By: Lilach Geva Harel* Title: Deputy C.E.O February11, 2015 Psagot Securities Ltd. /s/ Barak Soreni ————— By: Barak Soreni* Title: Chief Executive Officer /s/ Yoni Elrov ————— By: Yoni Elrov* Title: Chief Financial Officer * Signature duly authorized by resolution of the Board of Directors. 7 EXHIBIT NO. DESCRIPTION Exhibit 1 Agreement of joint Filing by and among the reporting Persons (incorporated herein by reference to Exhibit 1 to the Schedule 13G filed on December 19, 2012) Exhibit 2 Attorney's Certification dated February 17, 2015 certifying the signature authority of person(s) signing on behalf of Psagot Investment House Ltd. Exhibit 3 Attorney's Certification dated February 11, 2015 certifying the signature authority of person(s) signing on behalf of Psagot Securities Ltd. 8
